T~EATToRNEY                GENEEZAL
                      OF   TEXAS




                    November 16, 1965


Ron, Robert 9. Calvert             Opinion No. C-547
Comptrollerof Public Accounts
Austin, Texas                      Re: Whether there la pre-exlet-
                                       lng law.far the,~TexaeDepart-
                                       ment of Mental Health 6cMental
                                       Retardation to make an lnte+-
                                       agency contract between the
                                       San Anton10 State Hospital
                                       and the San An$onlo Indepen-
Dear Mr. Calvertr                      dent School DlBtrlct.
         Yourletter requesting an opinion of'this office reads
as followa:
         'I am submlttlngfor your inspection and
    advice, 'acopy of:an interagency contraat drawn
    and a proved under~the provisions of Article
    4413 732) T.C.S. There le.also~lncludeds;letter
    oplnlon dated Septembcy 30, 1953, addressed to
    the.J%onorableW. L. ,Pennlngtonof Texas Techno-
    logical Colle e,;ln which your office holds
    that Artlola fh13 (32) T.C.S:does not apply
    to school dlatrlcte and your opinion lie.V-1333
    deal- with the subJeot of paying for services
    rendered by the San Marcos Independent School
    District to the.SouthwestTexas State College.
           wP1ease adqlse if there Is pre-exlstlng
    law f’or the Texas Department of ?4ent&lHealth
    and Wental Retardation to make an interagency
    aontract   between the &in Antonio State Hospital
    and the San Antanlo Independent School Dlstrlotl
         "If JA find that authority does exist,
    please advise If the contraat as drawn and
    whlch~oalls ior payment out of the Qdneral
    Revenue Fund of this State, would violate the
    provisions of Section 33~or Article 16 of the
    Constitutionof this State?"


                             -2628-
Hon. Robert S. Calvert, page 2 (C-547)


          The contract In question as drawn by the San Antonio
State Hospital and the San Antonio Independent School District
Is not a proper Interagency contract. Independent School Districts
are not state agencies within the provisions of Section 5, Article
4413 (32), Vernon's Civil Statutes. Atty.Gen.Op. V-1333,
         Article 3175, Vernon's Civil Statutes, provides In
part:
         "Each superlntend.entshall: 1. Receive
    and discharge patients and pupils, superintend
    repairs and Improvements and see that all moneys
    Intrusted to hlmnare judiciously and economically
    expended. . . .
          Article 3176, Vernon's civil Statutes, provides In
part as follows:
          "The Superintendent shall be the admlnls-
     tratlve head of the Institution to which he Is
     appointed. He shall have the following powers:
          "1.   . . .
          "2. Where not otherwise provided by law,
     to appoint the subordinate officers, teachers,
     attendants, and other,,employes,and to fix
     their salaries, . . .
          The above quoted statutes provld~esufficient basis
for contractual powers exercised by the Superintendent of the
San Antonio State Hospital. Article 3175 vests discretion for
expenditure of hospital money by each superintendent. Article
3176 enables each superintendent to appoint teachers for ln-
mates as well as subordinate officers, attendants, and other
employees.
          Article 3174b, Vernon's Civil Statutes, Section 2,
provides In part:
          11
           . . .Effective September 1, 1949, the
     control and management of, and all rights,
     privileges, powers, and duties Incident thereto
         .whlch sre now vested In and exercised by
     the State Board of Control shall be transferred
     to, vested In, and exercised by the Board for
     Texas State Hospitals and Special Schools. Pro-
     vided, however, that the Board of Control shall


                             -2629-
Hon. Robert 8. Calvert, page 3 (C&547)


     oontliitie
              tp handie purchases for &uch'bBtib~;
     tlM8 '@akhe~~&amemanner as they db foi.&the+
     State-ageimles."
          &tlcle~693, Vernon18 Civil StatWeB, provides In
part:
          "*he Board of Control shall have poker:
          ti
           . . .
          '17. It shall exercise a careM   supe?Vi-
     slon tiverthe general operations of such in-
     stittitl&nsand control the expenditures,and
     dll'ectthe mkuner In which their tietieinie
                                              shall
     be disbtised,"
          Under the provisions of Article 693 &hd kirticle3174b,
the BoaFd tiiHospitals and Special SchoSls IS vetit@ $@th power
to dire& i&d cGntP?l expendituresdohtr&cted by thiii Superintendent
of the Sti Ahtonlo Stkte Ho$pltal.
          Lto,@estl.onIs presented here atito the:potii%bf the
SaYlAntadio -dependent School District to &%er %ntb thk con-
tract In quetitibn.
           Even though no interagendy dtiqtract  is pr&Mak.he+e
rilthintireprci&slsns bf Article 4413 ,(3$!) J .it is tic bpitilon
that the coiiizackual powers granted to the San AntotiloState
Hospital and the Board for TtMas'State Hospitals and Speaial
School@ f’or appointment of teacheliswithin the p~ovldlo~s of
Articles 3175, ~3176 and 3174b siresuffleleht authorization
for the contract here ln question. + banttiactfor the San
Antonio Independeiit School District to ihriildhtiret&?hers
to the.,~m Aiit&lo,StateHospital ln return fbr bne ThoUSand
Ninety-SIX irndOO/lCO Doll&r8 ($1,096.00) annually 16 a valid
exercise of the .contracttialpower of both parties.
           In answer to your second questlonj It is &or opinion
that the dciht~aetIn question Is not contr&y $o~the prohlblUo;n
of Artidle  XVI< Shtioh  33 of the Texab C&&li%iticin4 Attorney
Qeneral's Opinion Ho. V-1333.

                      SUMMARY
          A aent~act for the San Antonio Independent
     Sc~hoolMst~lct to furnish two teachers fop the



                             -2630-
.


    Hon. Robert S. Calvert, page 4 (C-547)


         San Antonio State ~Hospltalln return for One:
         Thousapd Ninety-Six and.OO/lOO'Dollars($l,Cg6.GC)
         annually~lsauthorizedby the provisions of Articles
         3175, 3176, and 317&b, Vernon's Civil Statutes,
         and -1snot prohibited by Section 33 of'Article XVI
         of the Texas Constitution.
                                 Very truly yours,
                                 WAGGONER CARR
                                 Attorney ffeneral



                                    Gordon Houser
                                    Assistant
    Gmilkt-    _.
    APPROVED:
    OPINION COMMITPEE
    -W. 0. Shultz, ChalIlllSB
    Malcolm Quick
    James Strock
    John Hanks
    Tom Routt
    APPROVEDFORTHEiATTC=        GENERAL
    BY: T. B. Wright




                                 -2631-